Title: To George Washington from James Mercer, 20 February 1792
From: Mercer, James
To: Washington, George



Sir
[Fredericksburg] Virginia Feby 20th 1792.

The Necessity of the Case will I hope be a sufficient appollogy for my addressing your Excellency on the following Subject.
You Sir may recollect that Ld Dunmore in Novr 1774 purchased of you & Colo. Tayloe Trustees for the Creditors of George Mercer, under a decretal order of the General Court, certain Slaves to the value of 436£ Va. Currency on twelve months Credit—for which (circumstanced as his Lordship then was) you & myself concurred in opinion he might be allowed to give Bond & Secy at a future Day when he shou’d be returned to his acquaintances.

Perhaps tho’, I must ask your Excellency to take my word, that no steps have yet been taken to endeavour to recover this Debt and that now it is but a desperate one.
as I conceive Mr Gravett & Miss wroughton who were allowed the just payments are paid off and as I am sure my Brother John is fully paid all his Demand, it follows that myself only either as a Creditor of my Bror George or as his Admr am only interested in this Little Surplus of an immense Fortune which when it was his, he divised to me—But now the only Legacy I have, is his Dau[ghte]r whom I must provide for.
Under these impressions I have lately been examining after Lord Dunmores Effects in this State & upon enquiry am not witht hopes I may yet undue the depredations that have been committed by ex parte actings & decisions.
I need not say, that this can only be done in a Ct of Chancery—but I must add that it can not be done in any Court but in your Excellency’s Name in whom the whole Right at Law is vested as Surviving Trustee.
It is for this reason I must request leave to use your Excellencys Name for recovery of the debt—and I mention it at this time because Dispatch is important and a completion of it during my Life is more so; for I have no friend to leave behind that will be willing to hazard this chance at their expence. I have the honour to be with the greatest respect and all due deference Yr Excellency’s most obedt & very humble Servant

Jas Mercer


P.S. the following is subjoined solely as an endeavour to shorten yr answer as much I can—It will suffice at Law! but is wholly left to yr approbation, amendment or rejection.

